DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 16/856,124 filed 04/23/2020 is a continuation of PCT/JP2019/009553 filed 03/11/2019. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 2018-058624 filed in Japan on 03/26/2018) required by 37 CFR 1.55 electronically retrieved on 05/12/2020.
Third Party Submission Under 37 CFR 1.290
The third party submission1 under 37 CFR 1.290 submitted on 01/28/2021 was filed before first Office action. The submission is in compliance with 35 USC 122(e) and 37 CFR 1.290. Accordingly, the third party submission has been considered. 


Four Information Disclosure Statements
The four information disclosure statements respectively submitted on 04/23/2020, 04/16/2021, 06/11/2021 and 11/03/2021 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the four information disclosure statements have been considered. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- LASER CUTTING DEVICE INCLUDING MACHINING CONDITION TABLES AND LASER CUTTING METHOD THEREOF --.
A. Primary reference Beutler.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,839,975 B2 to Beutler.
	See claim chart, infra. 
	Regarding claim 1, with respect to the parameters claimed in “the machining conditions tables” it is the opinion of the Office that Beutler does teach these limitations: Basis in fact: given Beutler’s specification as a whole in which many different processing parameters are considered the claimed parameters are expressly taught OR implicitly taught in the calculation and measurement of Beutler’s expressly disclosed parameters.    
B. Primary reference Hammann.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,317,031 B2 to Hammann et al. (“Hammann”)
	See claim chart, infra. 
	Regarding claim 1, with respect to the parameters claimed in “the machining conditions tables” it is the opinion of the Office that Hammann does not expressly teach of each and every parameter listed. 
However, given the general functions of a laser and considering the entire specification of Hammann the preponderance of evidence suggests that it is more likely than not that the claim is unpatentable because Hammann teaches of considering parameters just not expressly the aforementioned claimed parameter.    

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

C. Primary reference Mori.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0600098 A1 to Mori et al. (“Mori”).
Regarding claim 1, Mori teaches: 

    PNG
    media_image13.png
    554
    606
    media_image13.png
    Greyscale

	
With respect to the parameters claimed in “the machining conditions tables” it is the opinion of the Office that Mori does expressly teach these limitations: thickness of the material is considered throughout Mori. In Figure 5 there is thickness and type of material, there is frequency, there is power output, there is duty ratio, there is cutting speed all combined together in a chart such that these are the effective ranges given the cutting speed and laser power and given the different step conditions—some of  these may be interpreted as lower boundary ranges when compared to other ranges because they are lower numbers than the higher numbers.  
The same reasoning applies, mutatis mutandis, to the subject matter of the corresponding independent claim 4. 
Allowable Subject Matter
Claims 2-3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that each of claims 2-3 and 6-9 are long and allowability may be obtained by placing a portion/part of a claim into the independent claim that is not taught of made obvious by the prior art references, supra.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
27 August 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted for recordation purposes the third party submission is labeled as IDS.3P and annotated 1449, however the third party submission is not subject to comply with 37 CFR 1.97 and 37 CFR 1.98 as per information disclosure statements.